BROCK, Chief Judge.
Plaintiff assigns as error that the findings of fact of the Industrial Commission do not support its conclusion and opinion.
Under the evidence in this case the question of whether a person of ordinary prudence would have acted under the same or similar circumstances was to be determined by the finder *386of the facts. In this case the Commission was the finder of the facts and its finding of fact supports its conclusion and opinion. The fact that subsequent to the stopping of the bus, the driver left the bus and threw a snowball at Mike Weaver is irrelevant to the sudden emergency that confronted him at the time the bus was brought to a sudden stop. The conduct of the driver after the sudden stop in no way contributed to plaintiff’s injury.
Affirmed.
Judges Moréis and Vaughn concur.